11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Main Street-Santa Ana, LLC,                   * From the 385th District
                                                Court of Midland County,
                                                Trial Court No. CV46637.

Vs. No. 11-13-00068-CV                        * February 12, 2015

Mount Vernon Fire                             * Per Curiam Memorandum Opinion
Insurance Company,                             (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Main Street-Santa Ana, LLC’s agreed motion to
dismiss its appeal with prejudice and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed. The
costs incurred by reason of this appeal are taxed against the party incurring same.